Case 7:20-mj-30001 Document 1 Filed on 01/07/20 in TXSD Page 1 of 1

 

i tes District Court
UNITED STATES DISTRICT COURT?) bias ser FXG

 

SOUTHERN DISTRICT OF TEXAS FILED
McALLEN DIVISION an 7 2020
.
~ David J. Bradley, Clerk
UNITED STATES OF AMERICA § Bem
§
v. § Criminal No. M-20-30001-M
. . § (M-17-0431-01)
KERENA ALMEIDA-CEDILLO §
CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

| . In or about July 2014 to in or about February 2017, in the Southern District of Texas and
elsewhere within the jurisdiction of the Court, Defendant,
po KERENA ALMEIDA-CEDILLO
did possess, and aid and abet the possession of false identification documents, namely Yamasee
tribal identification cards and Yamasee tribal naturalization certificates, with the intent that such
documents be used to defraud the United States.
In violation of Title 18, United States Codes, Section 1028(a)(4) and 2.

RYAN K. PATRICK
UNITED STATES ATTORNEY

James H!. Sturgis
ASSISTANT, ITED STATES ATTORNEY
